DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 8/24/2021.
No claims have been cancelled.
No claims have been added. 
Claims 1-20 are currently pending.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 8/5/2020, 10/28/2020 and 8/24/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.


Drawings
The drawings were received on 2/11/2020.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Comments Regarding Subject Matter Eligibility
The abstract ideas of “determining an MAC subPDU corresponding to the terminal device according to a result of parsing the MAC subheader” as noted in the last two lines of claim 1 and similarly in claim 15 are considered as directed to a technical improvement as noted in paragraph 0034 of the PGPub specification.
The abstract idea of “determine a Medium Access Control (MAC) protocol data unit (PDU)” as noted in claim 8, line 6, is considered as being integrated into a practical application as noted by “send the MAC PDU” and as recited by additional elements.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Amuru et al. US 20200205193.

As to claim 8:
Amuru et al. discloses:
A device, comprising:
a processor; and
a non-transitory computer-readable storage medium storing a processor-executable program, which when executed, causes the processor to:
determine a Medium Access Control (MAC) protocol data unit (PDU), wherein the MAC PDU comprises at least two MAC subPDUs which comprise at least one a first MAC subPDU, the at least one first MAC subPDU comprises a first MAC subheader and a random access response (RAR) corresponding to the first MAC subheader, and the first MAC subheader is located before the RAR corresponding to the first MAC subheader; and
send the MAC PDU.
 (“As shown in the FIG. 10A, a single recovery response window exists to cover all Msg1, in which the UE 650 can monitor the recovery response after Msg1 transmission. As shown in the FIG. 10B, the single recovery response window recovers response monitoring after all ‘n’ Msg1 transmissions. The set of Msg1 transmissions are performed by the UE 650 within the timer value (T1) and further the recovery response is received by the UE 650 from the BS 600 after the ‘n’ Msg1 transmissions with the timer value (T1). As shown in the FIG. 10C, a multiple recovery response windows for each Msg1 is available for recovery response monitoring after each Msg1 transmission. In the FIGS. 10A-10C, the ‘T’ means a duration of the RACH occasion.”; Amuru et al.; 0184)
(“The BS 600 can configure the UE 650 to use any one of the RAR window configuration as shown in the FIGS. 10A-10C, in order to support multiple Msg1 for the purpose of beam failure recovery. The multiple recovery responses can be multiplexed within one Media Access Control Protocol Data Unit (MAC PDU) corresponding to beam failure recovery response. The MAC PDU comprises the following:
a. MAC Header+zero or more MAC beam recovery responses+padding (optional);
b. One or more MAC sub-PDUs+padding (optional), in which each MAC sub-PDU has independently the beam recovery response.

a. a MAC sub-header only (or)
b. a MAC sub header and a MAC RAR.”; Amuru et al.; 0185-0186)
(where
“BS 600” maps to “A device”,
“processor 610”/FIG. 6 maps to “processor”,
“memory 612”/FIG. 6 maps to “storage medium”,
 “UE 650 can monitor the recovery response”/”MAC PDU...beam failure recovery response”/”recovery response is received by the UE 650 from the BS 600” maps to “receiving a Medium Access Control (MAC) protocol data unit (PDU) sent by an access network device”, where “monitor”/”received” maps to “receiving”, “MAC PDU” maps to “Medium Access Control (MAC) protocol data unit (PDU)”, “from the BS 600” maps to “sent by the access network device”,
“The MAC PDU comprises....One or more MAC sub-PDUs” maps to “the MAC PDU comprises at least two MAC subPDUs”, 
“each MAC sub-PDU includes...a MAC sub header and a MAC RAR” maps to “at least one first MAC subPDU, the at least one first MAC subPDU comprises a first MAC subheader and a random access response (RAR)”,
“a MAC sub header and a MAC RAR” maps to “corresponding to the first MAC subheader”, where “RAR” associated with “MAC” maps to “corresponding”
“the first MAC subheader is located before the RAR”, where “a MAC sub header” is positioned prior to “MAC RAR” in the limitation which maps to “located before”
“recovery response is received by the UE 650 from the BS 600”/” The MAC PDU comprises” maps to “send the MAC PDU”,

Amuru et al. teaches a MAC PDU which includes a plurality of MAC-subPDUs where the MAC-subPDUs include a MAC sub header and a MAC RAR.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 3, 4, 5, 6, 9, 10, 11, 12, 13, 15, 16, 17, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amuru et al. US 20200205193 in view of Agiwal et al. US 20180359784.

As to claim 1:
Amuru et al. discloses:
A method carried out by a terminal device, the method comprising:
receiving a Medium Access Control (MAC) protocol data unit (PDU) sent by an access network device, wherein the MAC PDU comprises at least two MAC subPDUs which comprise at least one first MAC subPDU, the at least one first MAC subPDU comprises a first MAC subheader and a random access response (RAR) corresponding to the first MAC subheader, and the first MAC subheader is located before the RAR;
(“As shown in the FIG. 10A, a single recovery response window exists to cover all Msg1, in which the UE 650 can monitor the recovery response after Msg1 transmission. As shown in the FIG. 10B, the single recovery response window recovers response monitoring after all ‘n’ Msg1 transmissions. The set of Msg1 transmissions are performed by the UE 650 within the timer value (T1) and further the recovery response is received by the UE 650 from the BS 600 after the ‘n’ Msg1 transmissions with the timer value (T1). As shown in the FIG. 10C, a multiple recovery response windows for each Msg1 is available for recovery response monitoring after each Msg1 transmission. In the FIGS. 10A-10C, the ‘T’ means a duration of the RACH occasion.”; Amuru et al.; 0184)
(“The BS 600 can configure the UE 650 to use any one of the RAR window configuration as shown in the FIGS. 10A-10C, in order to support multiple Msg1 for the purpose of beam failure recovery. The multiple recovery responses can be multiplexed within one Media Access Control Protocol Data Unit (MAC PDU) corresponding to beam failure recovery response. The MAC PDU comprises the following:

b. One or more MAC sub-PDUs+padding (optional), in which each MAC sub-PDU has independently the beam recovery response.
[0186] In an embodiment, each MAC sub-PDU includes one of the following:
a. a MAC sub-header only (or)
b. a MAC sub header and a MAC RAR.”; Amuru et al.; 0185-0186)
(where
“BS 600” maps to “access network device”,
“UE 650” maps to “terminal device”,
“UE 650 can monitor the recovery response”/”MAC PDU...beam failure recovery response”/”recovery response is received by the UE 650 from the BS 600” maps to “receiving a Medium Access Control (MAC) protocol data unit (PDU) sent by an access network device”, where “monitor”/”received” maps to “receiving”, “MAC PDU” maps to “Medium Access Control (MAC) protocol data unit (PDU)”, “from the BS 600” maps to “sent by the access network device”,
“The MAC PDU comprises....One or more MAC sub-PDUs” maps to “the MAC PDU comprises at least two MAC subPDUs”, 
“each MAC sub-PDU includes...a MAC sub header and a MAC RAR” maps to “at least one first MAC subPDU, the at least one first MAC subPDU comprises a first MAC subheader and a random access response (RAR)”,
“corresponding to the first MAC subheader”, where “RAR” associated with “MAC” maps to “corresponding”
“a MAC sub header and a MAC RAR” maps to “the first MAC subheader is located before the RAR”, where “a MAC sub header” is positioned prior to “MAC RAR” in the limitation which maps to “located before”

Amuru et al. teaches a MAC PDU which includes a plurality of MAC-subPDUs where the MAC-subPDUs include a MAC sub header and a MAC RAR.

Amuru et al. as described above does not explicitly teach:
parsing an MAC subheader comprised in each MAC subPDU; and
determining an MAC subPDU corresponding to the terminal device according to a result of parsing the MAC subheader.

However, Agiwal et al. further teaches a subheader/subPDU capability which includes:
parsing an MAC subheader comprised in each MAC subPDU; and
(“In an embodiment, a SI request ACK subheader consists of at least three fields E/T/RAPID. The Extension field ‘E’ is a flag indicating if the MAC sub-PDU including this MAC subheader is the last MAC sub-PDU or not in the MAC PDU. The E field is set to “1” to indicate at least another MAC sub-PDU follows. The E field is set to “0” to indicate that the MAC sub-PDU including this MAC subheader is the last MAC sub-PDU in the MAC PDU. In an alternate 
(where
“the MAC sub-PDU including this MAC subheader” maps to “an MAC subheader comprised in each MAC subPDU”,
“a SI request ACK subheader consists of at least three fields E/T/RAPID ...The E field is set to “1” to indicate at least another MAC sub-PDU follows. The E field is set to “0” to indicate that the MAC sub-PDU including this MAC subheader is the last MAC sub-PDU” maps to “parsing an MAC subheader”

determining an MAC subPDU corresponding to the terminal device according to a result of parsing the MAC subheader.
(“In another embodiment, the Type field only indicates whether the MAC subheader contains a Random Access preamble ID or a Backoff Indicator (or information). If the type field indicates that MAC subheader contains a Random Access preamble ID, then UE checks if the RA-RNTI is equal to RA-RNTI reserved for SI request ACK or is equal to RA-RNTI corresponding to RACH resource reserved for SI request. If yes, then this MAC subheader is the MAC 
(where
“a SI request ACK subheader consists of at least three fields E/T/RAPID ...The E field is set to “1” to indicate at least another MAC sub-PDU follows. The E field is set to “0” to indicate that the MAC sub-PDU including this MAC subheader is the last MAC sub-PDU”/”MAC sub-PDU carrying SI request ACK consists of only SI request ACK subheader”/”Type field only indicates whether the MAC subheader contains a Random Access preamble ID or a Backoff Indicator (or information). If the type field indicates that MAC subheader contains a Random Access preamble ID, then UE checks if the RA-RNTI is equal to RA-RNTI reserved for SI request ACK” maps to “determining an MAC subPDU corresponding to the terminal device according to a result of parsing the MAC subheader”, where “UE” maps to “terminal device”, “indicate at least another MAC sub-PDU follows. ... indicate that the MAC sub-PDU including this MAC subheader is the last MAC sub-PDU” maps to “determining a MAC subPDU”, “a SI request ACK subheader consists of at least three fields E/T/RAPID ...The E field is set to “1” to indicate at least another MAC sub-PDU follows. The E field is set to “0” to indicate” maps to “parsing the MAC subheader”, where the “SI request ACK” is considered as being response to a “SI request” from the “UE”.



Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the subheader/subPDU capability of Ohta et al. into Amuru et al. By modifying the messaging of Amuru et al. to include the subheader/subPDU capability as taught by the messaging of Ohta et al., the benefits of beam failure recovery (Amuru et al.; 0009) with with improved handover with low latency (Agiwal et al.; 0071) are achieved.

As to claim 2:
Amuru et al. as described above does not explicitly teach:
wherein the first MAC subheader comprises first indication information ferindicating a format type of the RAR which corresponds to a random access event.

However, Agiwal et al. further teaches a type capability which includes:
wherein the first MAC subheader comprises first indication information ferindicating a format type of the RAR which corresponds to a random access event.


Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the type capability of Agiwal et al. into Amuru et al. By modifying the messaging of Amuru et al. to include the type capability as taught by the messaging of Agiwal et al., the benefits of improved handover with low latency (Agiwal et al.; 0071) are achieved.

As to claim 3:
Amuru et al. as described above does not explicitly teach:
wherein one of the following situations (a) and (b) occurs:
(a) the first indication information has a bit indicating the format type of the RAR explicitly; 
(b) the first MAC subheader further comprises a first random access preamble identifier (RAPID), and the first indication information implicitly indicates that there is a correspondence between the first RAPID and the format type of the RAR.

However, Agiwal et al. further teaches a type capability which includes:
wherein one of the following situations (a) and (b) occurs:
(a) the first indication information has a bit indicating the format type of the RAR explicitly; 
(“In an embodiment, type field in MAC subheader can indicate whether MAC subheader is a backoff indicator (or information) subheader i.e. it includes a backoff indicator (BI) (or information) or MAC subheader is a SI request ACK subheader including RAPID or MAC subheader includes RAPID and corresponds to a MAC RAR. Distinct value of type field ‘T’ are used to indicate backoff indicator subheader, SI request ACK subheader and MAC RAR subheader. An example setting of type field ‘T’ is shown below. [0149] T=01 (in binary) may indicate that MAC subheader is backoff indicator (or information) subheader [0150] T=10 (in binary) may indicates MAC subheader is SI request ACK subheader or RAR subheader which does not have a corresponding MAC RAR [0151] T=11(in binary) may indicates MAC subheader is MAC RAR subheader or RAR subheader which have a corresponding MAC RAR”; Agiwal et al.; 0148)

(b) the first MAC subheader further comprises a first random access preamble identifier (RAPID), and the first indication information implicitly indicates that there is a correspondence between the first RAPID and the format type of the RAR.
(“In an embodiment, type field in MAC subheader can indicate whether MAC subheader (i.e. BI subheader) includes backoff indicator (or information) or MAC subheader (i.e. SI request ACK subheader) includes RAPID and is not 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the type capability of Agiwal et al. into Amuru et al. By modifying the messaging of Amuru et al. to include the type capability as taught by the messaging of Agiwal et al., the benefits of improved handover with low latency (Agiwal et al.; 0071) are achieved.

As to claim 4:
Amuru et al. as described above does not explicitly teach:
wherein the at least two MAC subPDUs further comprise a second MAC 

However, Agiwal et al. further teaches a type capability which includes:
wherein one of the following situations (a) and (b) occurs:
(a) the first indication information has a bit indicating the format type of the RAR explicitly; 
(“In an embodiment, type field in MAC subheader can indicate whether MAC subheader is a backoff indicator (or information) subheader i.e. it includes a backoff indicator (BI) (or information) or MAC subheader is a SI request ACK subheader including RAPID or MAC subheader includes RAPID and corresponds to a MAC RAR. Distinct value of type field ‘T’ are used to indicate backoff indicator subheader, SI request ACK subheader and MAC RAR subheader. An example setting of type field ‘T’ is shown below. [0149] T=01 (in binary) may indicate that MAC subheader is backoff indicator (or information) subheader [0150] T=10 (in binary) may indicates MAC subheader is SI request ACK subheader or RAR subheader which does not have a corresponding MAC RAR [0151] T=11(in binary) may indicates MAC subheader is MAC RAR subheader or RAR subheader which have a corresponding MAC RAR”; Agiwal et al.; 0148)

(b) the first MAC subheader further comprises a first random access preamble identifier (RAPID), and the first indication information implicitly indicates that there is a correspondence between the first RAPID and the format type of the RAR.
(“In an embodiment, type field in MAC subheader can indicate whether MAC subheader (i.e. BI subheader) includes backoff indicator (or information) or MAC subheader (i.e. SI request ACK subheader) includes RAPID and is not followed by MAC RAR or MAC subheader includes RAPID and is followed by 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the type capability of Agiwal et al. into Amuru et al. By modifying the messaging of Amuru et al. to include the type capability as taught by the messaging of Agiwal et al., the benefits of improved handover with low latency (Agiwal et al.; 0071) are achieved.

As to claim 5:
Amuru et al. as described above does not explicitly teach:
wherein the at least two MAC subPDUs further comprise a third MAC which comprises only a third MAC subheader, the only third MAC subheader comprises backoff indicator information ferinstructing the terminal device to determine a time interval to initiate a next random access request, in response to that no random access response is detected or no RAPID that is the same as a RAPID sent by the terminal device in a detected MAC PDU.

However, Agiwal et al. further teaches a backoff capability which includes:
wherein the at least two MAC subPDUs further comprise a third MAC which comprises only a third MAC subheader, the only third MAC subheader comprises backoff indicator information ferinstructing the terminal device to determine a time interval to initiate a next random access request, in response to that no random access response is detected or no RAPID that is the same as a RAPID sent by the terminal device in a detected MAC PDU.
(“In an embodiment, a Backoff Indicator (or information) subheader consists of at least three fields E/T/BI. The Extension field ‘E’ is a flag indicating if the MAC sub-PDU including this MAC subheader is the last MAC sub-PDU or not in the MAC PDU. The E field is set to “1” to indicate at least another MAC sub-PDU follows. The E field is set to “0” to indicate that the MAC sub-PDU including this MAC subheader is the last MAC sub-PDU in the MAC PDU. In an alternate embodiment, a Backoff Indicator (or information) subheader consists of at least two fields TBI. Reserved fields may be included to octet align Backoff Indicator (or information) subheader. There is no MAC RAR corresponding to this subheader. MAC sub-PDU carrying back information consists of only backoff indicator (or information) subheader. Backoff indicator (or information) subheader in MAC sub-PDU is not followed by MAC RAR.”; Agiwal et al.; 0166)
(“In another embodiment, the Type field in MAC subheader indicates whether the MAC subheader contains a Random Access preamble identifier or a Backoff Indicator (or information). If the type field in MAC subheader indicates 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the type capability of Agiwal et al. into Amuru et al. By modifying the messaging of Amuru et al. to include the type capability as taught by the messaging of Agiwal et al., the benefits of improved handover with low latency (Agiwal et al.; 0071) are achieved.

As to claim 6:
Amuru et al. as described above does not explicitly teach:
wherein the third MAC subPDU is located before the first MAC subPDU and the second MAC subPDU, and the first MAC subPDU its located before the second MAC subPDU, or the first MAC subPDU 1s located after the second MAC subPDU.

However, Agiwal et al. further teaches a subPDU capability which includes:
wherein the third MAC subPDU is located before the first MAC subPDU and the second MAC subPDU, and the first MAC subPDU its located before the second MAC subPDU, or the first MAC subPDU 1s located after the second MAC subPDU.
(see FIG. 17B)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the subPDU capability of Agiwal et al. into Amuru et al. By modifying the messaging of Amuru et al. to include the subPDU capability as taught by the messaging of Agiwal et al., the benefits of improved handover with low latency (Agiwal et al.; 0071) are achieved.

As to claim 9:
Amuru et al. as described above does not explicitly teach:
wherein the first MAC subheader comprises first indication information ferindicating a format type of the RAR which corresponds to a random access event.

However, Agiwal et al. further teaches a type capability which includes:
wherein the first MAC subheader comprises first indication information ferindicating a format type of the RAR which corresponds to a random access event.


Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the type capability of Agiwal et al. into Amuru et al. By modifying the messaging of Amuru et al. to include the type capability as taught by the messaging of Agiwal et al., the benefits of improved handover with low latency (Agiwal et al.; 0071) are achieved.

As to claim 10:
Amuru et al. as described above does not explicitly teach:
wherein one of the following situations (a) and (b) occurs:
(a) the first indication information has a bit indicating the format type of the RAR explicitly; 
(b) the first MAC subheader further comprises a first random access preamble identifier (RAPID), and the first indication information implicitly indicates that there is a correspondence between the first RAPID and the format type of the RAR.

However, Agiwal et al. further teaches a type capability which includes:
wherein one of the following situations (a) and (b) occurs:
(a) the first indication information has a bit indicating the format type of the RAR explicitly; 
(“In an embodiment, type field in MAC subheader can indicate whether MAC subheader is a backoff indicator (or information) subheader i.e. it includes a backoff indicator (BI) (or information) or MAC subheader is a SI request ACK subheader including RAPID or MAC subheader includes RAPID and corresponds to a MAC RAR. Distinct value of type field ‘T’ are used to indicate backoff indicator subheader, SI request ACK subheader and MAC RAR subheader. An example setting of type field ‘T’ is shown below. [0149] T=01 (in binary) may indicate that MAC subheader is backoff indicator (or information) subheader [0150] T=10 (in binary) may indicates MAC subheader is SI request ACK subheader or RAR subheader which does not have a corresponding MAC RAR [0151] T=11(in binary) may indicates MAC subheader is MAC RAR subheader or RAR subheader which have a corresponding MAC RAR”; Agiwal et al.; 0148)

(b) the first MAC subheader further comprises a first random access preamble identifier (RAPID), and the first indication information implicitly indicates that there is a correspondence between the first RAPID and the format type of the RAR.
(“In an embodiment, type field in MAC subheader can indicate whether MAC subheader (i.e. BI subheader) includes backoff indicator (or information) or MAC subheader (i.e. SI request ACK subheader) includes RAPID and is not 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the type capability of Agiwal et al. into Amuru et al. By modifying the messaging of Amuru et al. to include the type capability as taught by the messaging of Agiwal et al., the benefits of improved handover with low latency (Agiwal et al.; 0071) are achieved.

As to claim 11:
Amuru et al. as described above does not explicitly teach:
wherein the at least two MAC subPDUs further comprise a second MAC 

However, Agiwal et al. further teaches a type capability which includes:
wherein one of the following situations (a) and (b) occurs:
(a) the first indication information has a bit indicating the format type of the RAR explicitly; 
(“In an embodiment, type field in MAC subheader can indicate whether MAC subheader is a backoff indicator (or information) subheader i.e. it includes a backoff indicator (BI) (or information) or MAC subheader is a SI request ACK subheader including RAPID or MAC subheader includes RAPID and corresponds to a MAC RAR. Distinct value of type field ‘T’ are used to indicate backoff indicator subheader, SI request ACK subheader and MAC RAR subheader. An example setting of type field ‘T’ is shown below. [0149] T=01 (in binary) may indicate that MAC subheader is backoff indicator (or information) subheader [0150] T=10 (in binary) may indicates MAC subheader is SI request ACK subheader or RAR subheader which does not have a corresponding MAC RAR [0151] T=11(in binary) may indicates MAC subheader is MAC RAR subheader or RAR subheader which have a corresponding MAC RAR”; Agiwal et al.; 0148)

(b) the first MAC subheader further comprises a first random access preamble identifier (RAPID), and the first indication information implicitly indicates that there is a correspondence between the first RAPID and the format type of the RAR.
(“In an embodiment, type field in MAC subheader can indicate whether MAC subheader (i.e. BI subheader) includes backoff indicator (or information) or MAC subheader (i.e. SI request ACK subheader) includes RAPID and is not followed by MAC RAR or MAC subheader includes RAPID and is followed by 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the type capability of Agiwal et al. into Amuru et al. By modifying the messaging of Amuru et al. to include the type capability as taught by the messaging of Agiwal et al., the benefits of improved handover with low latency (Agiwal et al.; 0071) are achieved.

As to claim 12:
Amuru et al. as described above does not explicitly teach:
wherein the at least two MAC subPDUs further comprise a third MAC which comprises only a third MAC subheader, the only third MAC subheader comprises backoff indicator information ferinstructing the terminal device to determine a time interval to initiate a next random access request, in response to that no random access response is detected or no RAPID that is the same as a RAPID sent by the terminal device in a detected MAC PDU.

However, Agiwal et al. further teaches a backoff capability which includes:
wherein the at least two MAC subPDUs further comprise a third MAC which comprises only a third MAC subheader, the only third MAC subheader comprises backoff indicator information ferinstructing the terminal device to determine a time interval to initiate a next random access request, in response to that no random access response is detected or no RAPID that is the same as a RAPID sent by the terminal device in a detected MAC PDU.
(“In an embodiment, a Backoff Indicator (or information) subheader consists of at least three fields E/T/BI. The Extension field ‘E’ is a flag indicating if the MAC sub-PDU including this MAC subheader is the last MAC sub-PDU or not in the MAC PDU. The E field is set to “1” to indicate at least another MAC sub-PDU follows. The E field is set to “0” to indicate that the MAC sub-PDU including this MAC subheader is the last MAC sub-PDU in the MAC PDU. In an alternate embodiment, a Backoff Indicator (or information) subheader consists of at least two fields TBI. Reserved fields may be included to octet align Backoff Indicator (or information) subheader. There is no MAC RAR corresponding to this subheader. MAC sub-PDU carrying back information consists of only backoff indicator (or information) subheader. Backoff indicator (or information) subheader in MAC sub-PDU is not followed by MAC RAR.”; Agiwal et al.; 0166)
(“In another embodiment, the Type field in MAC subheader indicates whether the MAC subheader contains a Random Access preamble identifier or a Backoff Indicator (or information). If the type field in MAC subheader indicates 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the type capability of Agiwal et al. into Amuru et al. By modifying the messaging of Amuru et al. to include the type capability as taught by the messaging of Agiwal et al., the benefits of improved handover with low latency (Agiwal et al.; 0071) are achieved.

As to claim 13:
Amuru et al. as described above does not explicitly teach:
wherein the third MAC subPDU is located before the first MAC subPDU and the second MAC subPDU, and the first MAC subPDU its located before the second MAC subPDU, or the first MAC subPDU 1s located after the second MAC subPDU.

However, Agiwal et al. further teaches a subPDU capability which includes:
wherein the third MAC subPDU is located before the first MAC subPDU and the second MAC subPDU, and the first MAC subPDU its located before the second MAC subPDU, or the first MAC subPDU 1s located after the second MAC subPDU.
(see FIG. 17B)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the subPDU capability of Agiwal et al. into Amuru et al. By modifying the messaging of Amuru et al. to include the subPDU capability as taught by the messaging of Agiwal et al., the benefits of improved handover with low latency (Agiwal et al.; 0071) are achieved.

As to claim 15:
Amuru et al. discloses:
A method carried out by a terminal device, the method comprising:
receiving a Medium Access Control (MAC) protocol data unit (PDU) sent by an access network device, wherein the MAC PDU comprises at least two MAC subPDUs which comprise at least one first MAC subPDU, the at least one first MAC subPDU comprises a first MAC subheader and a random access response (RAR) corresponding to the first MAC subheader, and the first MAC subheader is located before the RAR;

(“The BS 600 can configure the UE 650 to use any one of the RAR window configuration as shown in the FIGS. 10A-10C, in order to support multiple Msg1 for the purpose of beam failure recovery. The multiple recovery responses can be multiplexed within one Media Access Control Protocol Data Unit (MAC PDU) corresponding to beam failure recovery response. The MAC PDU comprises the following:
a. MAC Header+zero or more MAC beam recovery responses+padding (optional);
b. One or more MAC sub-PDUs+padding (optional), in which each MAC sub-PDU has independently the beam recovery response.
[0186] In an embodiment, each MAC sub-PDU includes one of the following:
a. a MAC sub-header only (or)

(where
“BS 600” maps to “access network device”,
“UE 650” maps to “terminal device”,
“UE 650 can monitor the recovery response”/”MAC PDU...beam failure recovery response”/”recovery response is received by the UE 650 from the BS 600” maps to “receiving a Medium Access Control (MAC) protocol data unit (PDU) sent by an access network device”, where “monitor”/”received” maps to “receiving”, “MAC PDU” maps to “Medium Access Control (MAC) protocol data unit (PDU)”, “from the BS 600” maps to “sent by the access network device”,
“The MAC PDU comprises....One or more MAC sub-PDUs” maps to “the MAC PDU comprises at least two MAC subPDUs”, 
“each MAC sub-PDU includes...a MAC sub header and a MAC RAR” maps to “at least one first MAC subPDU, the at least one first MAC subPDU comprises a first MAC subheader and a random access response (RAR)”,
“a MAC sub header and a MAC RAR” maps to “corresponding to the first MAC subheader”, where “RAR” associated with “MAC” maps to “corresponding”
“a MAC sub header and a MAC RAR” maps to “the first MAC subheader is located before the RAR”, where “a MAC sub header” is positioned prior to “MAC RAR” in the limitation which maps to “located before”

Amuru et al. teaches a MAC PDU which includes a plurality of MAC-subPDUs where the MAC-subPDUs include a MAC sub header and a MAC RAR.

Amuru et al. as described above does not explicitly teach:
parsing an MAC subheader comprised in each MAC subPDU; and
determining an MAC subPDU corresponding to the terminal device according to a result of parsing the MAC subheader.

However, Agiwal et al. further teaches a subheader/subPDU capability which includes:
parsing an MAC subheader comprised in each MAC subPDU; and
(“In an embodiment, a SI request ACK subheader consists of at least three fields E/T/RAPID. The Extension field ‘E’ is a flag indicating if the MAC sub-PDU including this MAC subheader is the last MAC sub-PDU or not in the MAC PDU. The E field is set to “1” to indicate at least another MAC sub-PDU follows. The E field is set to “0” to indicate that the MAC sub-PDU including this MAC subheader is the last MAC sub-PDU in the MAC PDU. In an alternate embodiment, an SI request ACK subheader consists of at least two fields T/RAPID. Reserved fields may be included to octet align SI request ACK subheader. There is no MAC RAR corresponding to this subheader. This can also be referred as RAR subheader which does not have a corresponding MAC RAR. MAC sub-PDU carrying SI request ACK consists of only SI request ACK subheader. SI request ACK subheader in MAC sub-PDU is not followed by MAC RAR.”; Agiwal et al.; 0167)
(where
“an MAC subheader comprised in each MAC subPDU”,
“a SI request ACK subheader consists of at least three fields E/T/RAPID ...The E field is set to “1” to indicate at least another MAC sub-PDU follows. The E field is set to “0” to indicate that the MAC sub-PDU including this MAC subheader is the last MAC sub-PDU” maps to “parsing an MAC subheader”

determining an MAC subPDU corresponding to the terminal device according to a result of parsing the MAC subheader.
(“In another embodiment, the Type field only indicates whether the MAC subheader contains a Random Access preamble ID or a Backoff Indicator (or information). If the type field indicates that MAC subheader contains a Random Access preamble ID, then UE checks if the RA-RNTI is equal to RA-RNTI reserved for SI request ACK or is equal to RA-RNTI corresponding to RACH resource reserved for SI request. If yes, then this MAC subheader is the MAC subheader for SI request ACK and there is no MAC RAR corresponding to it. Otherwise, this MAC subheader is the MAC subheader for RAR and there is a MAC RAR corresponding to it.”; Agiwal et al.; 0154)
(where
“a SI request ACK subheader consists of at least three fields E/T/RAPID ...The E field is set to “1” to indicate at least another MAC sub-PDU follows. The E field is set to “0” to indicate that the MAC sub-PDU including this MAC subheader is the last MAC sub-PDU”/”MAC sub-PDU carrying SI request ACK “determining an MAC subPDU corresponding to the terminal device according to a result of parsing the MAC subheader”, where “UE” maps to “terminal device”, “indicate at least another MAC sub-PDU follows. ... indicate that the MAC sub-PDU including this MAC subheader is the last MAC sub-PDU” maps to “determining a MAC subPDU”, “a SI request ACK subheader consists of at least three fields E/T/RAPID ...The E field is set to “1” to indicate at least another MAC sub-PDU follows. The E field is set to “0” to indicate” maps to “parsing the MAC subheader”, where the “SI request ACK” is considered as being response to a “SI request” from the “UE”.

Agiwal et al. teaches a UE determining whether a MAC sub-PDU is a last MAC sub-PDU or whether another MAC sub-PDU follows based upon information included in a SI request ACK subheader, where the SI request ACK subheader is considered as being sent in response to a SI request from the UE.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the subheader/subPDU capability of Ohta et al. into Amuru et al. By modifying the messaging of Amuru et al. to include the subheader/subPDU capability as taught 

As to claim 16:
Amuru et al. as described above does not explicitly teach:
wherein one of the following situations (a) and (b) occurs:
(a) the first indication information has a bit indicating the format type of the RAR explicitly; 
(b) the first MAC subheader further comprises a first random access preamble identifier (RAPID), and the first indication information implicitly indicates that there is a correspondence between the first RAPID and the format type of the RAR.

However, Agiwal et al. further teaches a type capability which includes:
wherein one of the following situations (a) and (b) occurs:
(a) the first indication information has a bit indicating the format type of the RAR explicitly; 
(“In an embodiment, type field in MAC subheader can indicate whether MAC subheader is a backoff indicator (or information) subheader i.e. it includes a backoff indicator (BI) (or information) or MAC subheader is a SI request ACK subheader including RAPID or MAC subheader includes RAPID and corresponds to a MAC RAR. Distinct value of type field ‘T’ are used to indicate backoff 

(b) the first MAC subheader further comprises a first random access preamble identifier (RAPID), and the first indication information implicitly indicates that there is a correspondence between the first RAPID and the format type of the RAR.
(“In an embodiment, type field in MAC subheader can indicate whether MAC subheader (i.e. BI subheader) includes backoff indicator (or information) or MAC subheader (i.e. SI request ACK subheader) includes RAPID and is not followed by MAC RAR or MAC subheader includes RAPID and is followed by MAC RAR. An example setting of type field is shown below. [0170] T=01 (in binary) or 1 in decimal may indicate MAC subheader (i.e. backoff indicator (or information) subheader) includes indicator (or information) [0171] T=10 (in binary) or 2 in decimal may indicate MAC subheader (i.e. SI request ACK subheader) includes RAPID and is not followed by MAC RAR [0172] T=11(in binary) or 3 may indicate MAC subheader includes RAPID and is followed by MAC RAR”; Agiwal et al.; 0169)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the type capability of Agiwal et al. into Amuru et al. By modifying the messaging of Amuru et al. to include the type capability as taught by the messaging of Agiwal et al., the benefits of improved handover with low latency (Agiwal et al.; 0071) are achieved.

As to claim 17:
Amuru et al. as described above does not explicitly teach:
wherein the at least two MAC subPDUs further comprise a second MAC 

However, Agiwal et al. further teaches a type capability which includes:
wherein one of the following situations (a) and (b) occurs:
(a) the first indication information has a bit indicating the format type of the RAR explicitly; 
(“In an embodiment, type field in MAC subheader can indicate whether MAC subheader is a backoff indicator (or information) subheader i.e. it includes a backoff indicator (BI) (or information) or MAC subheader is a SI request ACK subheader including RAPID or MAC subheader includes RAPID and corresponds to a MAC RAR. Distinct value of type field ‘T’ are used to indicate backoff indicator subheader, SI request ACK subheader and MAC RAR subheader. An example setting of type field ‘T’ is shown below. [0149] T=01 (in binary) may 

(b) the first MAC subheader further comprises a first random access preamble identifier (RAPID), and the first indication information implicitly indicates that there is a correspondence between the first RAPID and the format type of the RAR.
(“In an embodiment, type field in MAC subheader can indicate whether MAC subheader (i.e. BI subheader) includes backoff indicator (or information) or MAC subheader (i.e. SI request ACK subheader) includes RAPID and is not followed by MAC RAR or MAC subheader includes RAPID and is followed by MAC RAR. An example setting of type field is shown below. [0170] T=01 (in binary) or 1 in decimal may indicate MAC subheader (i.e. backoff indicator (or information) subheader) includes indicator (or information) [0171] T=10 (in binary) or 2 in decimal may indicate MAC subheader (i.e. SI request ACK subheader) includes RAPID and is not followed by MAC RAR [0172] T=11(in binary) or 3 may indicate MAC subheader includes RAPID and is followed by MAC RAR”; Agiwal et al.; 0169)



As to claim 18:
Amuru et al. as described above does not explicitly teach:
wherein the at least two MAC subPDUs further comprise a third MAC which comprises only a third MAC subheader, the only third MAC subheader comprises backoff indicator information ferinstructing the terminal device to determine a time interval to initiate a next random access request, in response to that no random access response is detected or no RAPID that is the same as a RAPID sent by the terminal device in a detected MAC PDU.

However, Agiwal et al. further teaches a backoff capability which includes:
wherein the at least two MAC subPDUs further comprise a third MAC which comprises only a third MAC subheader, the only third MAC subheader comprises backoff indicator information ferinstructing the terminal device to determine a time interval to initiate a next random access request, in response to that no random access response is detected or no RAPID that is the same as a RAPID sent by the terminal device in a detected MAC PDU.

(“In another embodiment, the Type field in MAC subheader indicates whether the MAC subheader contains a Random Access preamble identifier or a Backoff Indicator (or information). If the type field in MAC subheader indicates random access preamble ID, then UE checks if the RAPID is equal to RAPID of one of random access preambles reserved for SI request. If the RAPID in MAC subheader is equal to RAPID of one of random access preambles reserved for SI request, then this MAC subheader is the MAC subheader for SI request ACK and there is no MAC RAR corresponding to it. Otherwise, this MAC subheader is the MAC subheader for RAR and there is a MAC RAR corresponding to it.”; Agiwal et al.; 0173)



As to claim 19:
Amuru et al. as described above does not explicitly teach:
wherein the third MAC subPDU is located before the first MAC subPDU and the second MAC subPDU, and the first MAC subPDU its located before the second MAC subPDU, or the first MAC subPDU 1s located after the second MAC subPDU.

However, Agiwal et al. further teaches a subPDU capability which includes:
wherein the third MAC subPDU is located before the first MAC subPDU and the second MAC subPDU, and the first MAC subPDU its located before the second MAC subPDU, or the first MAC subPDU 1s located after the second MAC subPDU.
(see FIG. 17B)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the subPDU .

Claim(s) 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amuru et al. US 20200205193 in view of Agiwal et al. US 20180359784 and in further view of Choi et al. US 20140226621.

As to claim 7:
Amuru et al. as described above does not explicitly teach:
wherein the MAC PDU further comprises padding which is located at the end of the MAC PDU, and whether the MAC PDU comprises the padding and a length of the padding are determined based on a size of a transport block (TB), a number of all MAC subheaders and RARs.

However, Choi et al. further teaches a padding capability which includes:
wherein the MAC PDU further comprises padding which is located at the end of the MAC PDU, and whether the MAC PDU comprises the padding and a length of the padding are determined based on a size of a transport block (TB), a number of all MAC subheaders and RARs.
(“Referring to FIG. 13, a MAC header includes one or more MAC subheaders. Each MAC subheader corresponds to a MAC RAR excepting for the 
(“Padding may occur after the last MAC RAR. Presence and length of padding is implicit based on TB size, size of MAC header and number of RARs.”; Choi et al.; 0195)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the padding capability of Choi et al. into Amuru et al. By modifying the messaging of Amuru et al. to include the padding capability as taught by the messaging of Choi et al., the benefits of improved efficiency (Choi et al.; 0150) are achieved.

As to claim 14:
Amuru et al. as described above does not explicitly teach:
wherein the MAC PDU further comprises padding which is located at the end of the MAC PDU, and whether the MAC PDU comprises the padding and a length of the padding are determined based on a size of a transport block (TB), a number of all MAC subheaders and RARs.

However, Choi et al. further teaches a padding capability which includes:
wherein the MAC PDU further comprises padding which is located at the end of the MAC PDU, and whether the MAC PDU comprises the padding and a length of the padding are determined based on a size of a transport block (TB), a number of all MAC subheaders and RARs.
(“Referring to FIG. 13, a MAC header includes one or more MAC subheaders. Each MAC subheader corresponds to a MAC RAR excepting for the Backoff Indicator subheader. If the Backoff Indicator subheader is included, the Backoff Indicator subheader is only included once and is the first subheader included within the MAC header. In this case, the MAC PDU includes the MAC header and zero or more MAC RARs. In addition, optionally, padding may occur after the last MAC RAR.”; Choi et al.; 0180)
(“Padding may occur after the last MAC RAR. Presence and length of padding is implicit based on TB size, size of MAC header and number of RARs.”; Choi et al.; 0195)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the padding capability of Choi et al. into Amuru et al. By modifying the messaging of Amuru et al. to include the padding capability as taught by the messaging of Choi et al., the benefits of improved efficiency (Choi et al.; 0150) are achieved.

As to claim 20:
Amuru et al. as described above does not explicitly teach:
wherein the MAC PDU further comprises padding which is located at the end of the MAC PDU, and whether the MAC PDU comprises the padding and a length of the padding are determined based on a size of a transport block (TB), a number of all MAC subheaders and RARs.

However, Choi et al. further teaches a padding capability which includes:
wherein the MAC PDU further comprises padding which is located at the end of the MAC PDU, and whether the MAC PDU comprises the padding and a length of the padding are determined based on a size of a transport block (TB), a number of all MAC subheaders and RARs.
(“Referring to FIG. 13, a MAC header includes one or more MAC subheaders. Each MAC subheader corresponds to a MAC RAR excepting for the Backoff Indicator subheader. If the Backoff Indicator subheader is included, the Backoff Indicator subheader is only included once and is the first subheader included within the MAC header. In this case, the MAC PDU includes the MAC header and zero or more MAC RARs. In addition, optionally, padding may occur after the last MAC RAR.”; Choi et al.; 0180)
(“Padding may occur after the last MAC RAR. Presence and length of padding is implicit based on TB size, size of MAC header and number of RARs.”; Choi et al.; 0195)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the padding .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20200137776 – teaches a MAC subPDU consisting of a MAC subheader only (see para. 0076).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Michael K Phillips/Examiner, Art Unit 2464